 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 1 of 7 Pageid#: 305




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      HARRISONBURG DIVISION


UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 5:02CR30087
                                               )
v.                                             )     OPINION AND ORDER
                                               )
NORWOOD COOK, JR.,                             )     By: James P. Jones
                                               )     United States District Judge
                                               )
                  Defendant.                   )

      Krista Consiglio Frith, Assistant United States Attorney, Roanoke, Virginia,
for United States; Norwood Cook, Jr., Pro Se Defendant.

      The defendant, Norwood Cook, Jr., has moved for reconsideration of a recent

amendment to an order of forfeiture that was originally entered when he was

sentenced in 2003. For the following reasons, I will deny the defendant’s motion.

                                         I.

      The Order of Forfeiture entered on January 22, 2003 stated, in pertinent part:

             WHEREAS in Count Four of the Indictment filed herein on
      October 9, 2002, the United States sought forfeiture of any and all
      interest Defendant Norwood Cook, Jr., has in any property which
      represents proceeds of a violation of 21 U.S.C. §§ 841 and 846, and/or
      any property which was used, or intended to be used, to facilitate a
      violation thereof;

             AND WHEREAS Defendant pled guilty to Count One of the
      Indictment, the criminal violation giving rise to the forfeiture, a
      violation of 21 U.S.C. §§ 841 and 846, possession with the intent to
      distribute 50 grams or more of cocaine base, also known as “crack”
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 2 of 7 Pageid#: 306




      cocaine, and 500 grams or more of cocaine, Schedule II controlled
      substances;

             AND WHEREAS by virtue of said guilty plea, the Defendant
      acknowledged that certain real and personal property assets are subject
      to forfeiture to the United States pursuant to 21 U.S.C. § 853, as the
      property represents proceeds of a violation of 21 U.S.C. §§ 841 and
      846, and was used, or intended to be used, to facilitate a violation
      thereof, and Defendant further agrees to the entry of this Order prior to
      sentencing.

Order of Forfeiture 1, ECF No. 17.

      The Order of Forfeiture referenced specific property subject to forfeiture, but

also included a monetary judgment in the amount of two million dollars. The order

stated that the value of the monetary judgment “was obtained directly or indirectly

as a result of the aforestated offense or is traceable to such property.” Id. at 2. The

order was endorsed as agreed to by Cook and his attorney and stated that it “shall be

made a part of the sentence and included in the judgment.” Id. at 5.

      On January 24, 2003, a criminal judgment was entered against Cook based

upon his guilty plea. The Order of Forfeiture was inadvertently omitted from the

judgment, but I later amended the judgment to correct that error. Op. & Order,

March 30, 2015, ECF No. 54. At the same time, I denied a motion for relief from

the Order of Forfeiture, in which Cook raised arguments similar to those he makes

in the instant motion. Id. He appealed my ruling, and the court of appeals affirmed.

United States v. Cook, 610 F. App’x 304 (4th Cir. 2015) (unpublished).



                                          -2-
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 3 of 7 Pageid#: 307




      In May 2020, the government moved to amend the Order of Forfeiture to

allow forfeiture of substitute property in the form of tax refunds and other federal

payments through the Treasury Offset Program (TOP). On February 26, 2020, the

TOP had captured the defendant’s state tax return in the amount of $469.50, and

Cook had paid nothing toward his $2,000,000 money judgment. I granted the

government’s motion and amended the Order of Forfeiture. Cook has now moved

for reconsideration of that amendment.

                                         II.

      Cook asserts that the $2,000,000 money judgment to which he agreed is a

fiction and does not in fact represent the proceeds of his crime. He further contends

that he did not do anything to prevent the government from locating the forfeited

assets.

      To the extent Cook seeks to challenge the facts underlying the amount of the

money judgment, the time for doing so has long since passed. Eighteen years ago,

he pled guilty and agreed to the amount of the money judgment. The money

judgment against him was based on his admission in the Order of Forfeiture that its

value reflected the amount he obtained from his criminal activities. This court has

already addressed the arguments he now raises.

      The Fourth Circuit recognizes that monetary judgments are available in the

criminal forfeiture context. See United States v. Blackman, 746 F.3d 137, 145 (4th


                                         -3-
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 4 of 7 Pageid#: 308




Cir. 2014); see also United States v. Jameel, No. 2:13cr98, 2014 WL 5317860, at *1

(E.D. Va. Oct. 16, 2014) (“[W]here the proceeds of the offense are no longer

traceable or available, a personal monetary judgment is appropriate.”). In a criminal

proceeding, a monetary judgment for “[f]orfeiture is calculated on the basis of the

total proceeds of a crime, not the percentage of those proceeds remaining in the

defendant’s possession at the time of the sentencing hearing.” Blackman, 746 F.3d

at 144. After sentencing, “[a] money judgment permits the government to collect on

the forfeiture order in the same way that a successful plaintiff collects a money

judgment from a civil defendant. . . . [Therefore], the government may seize future

assets to satisfy the order.” United States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006);

see also United States v. Baker, 227 F.3d 955, 970 (7th Cir. 2000) (concluding that

forfeiture may be in personam with the effect of “plac[ing] a judgment lien against

[the defendant] for the balance of his prison term and beyond”). Thus, the fact that

Cook did not have $2,000,000 in his possession at the time of his arrest or sentencing

is irrelevant, nor does it matter that he does not possess the money now. “Criminal

forfeiture is ‘concerned not with how much an individual has but with how much he

received in connection with the commission of the crime.’” United States v. Epps,

343 F. App’x 924, 926 (4th Cir. 2009) (unpublished) (quoting United States v.

Vampire Nation, 451 F.3d 189, 201 (3d Cir. 2006)).




                                         -4-
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 5 of 7 Pageid#: 309




      Criminal forfeiture pursuant to “[21 U.S.C.] § 853 limits forfeiture by

establishing a factual nexus requirement: Only drug-tainted assets may be forfeited.”

Libretti v. United States, 516 U.S. 29, 42 (1995). However, pursuant to Federal Rule

of Criminal Procedure 32.2, “[t]he court’s determination may be based on evidence

already in the record, including any written plea agreement.” See Fed. R. Crim. P.

32.2(b)(1)(B) (2003 version) (emphasis added). In this case, the factual nexus was

provided by Cook’s admission in the Order of Forfeiture that the value of the

monetary judgment “was obtained directly or indirectly as a result of the aforestated

offense or is traceable to such property.” Order of Forfeiture 2, ECF No. 17.

      The statute provides for the forfeiture of substitute property where the

property subject to forfeiture,

      as a result of any act or omission of the defendant—

             (A) cannot be located upon the exercise of due diligence;

             (B) has been transferred or sold to, or deposited with, a third
                party;

             (C) has been placed beyond the jurisdiction of the court;

             (D) has been substantially diminished in value; or

             (E) has been commingled with other property which cannot be
                divided without difficulty.

21 U.S.C. § 853(p)(1). “Section 853(p) is not discretionary; rather, the statute

mandates forfeiture of substitute assets when the tainted property has been placed

                                         -5-
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 6 of 7 Pageid#: 310




beyond the reach of a forfeiture.” United States v. Alamoudi, 452 F.3d 310, 314 (4th

Cir. 2006) (internal quotation marks and citation omitted). “Courts interpret this

provision liberally so as to thwart efforts by a defendant to circumvent the economic

impact of an anticipated criminal forfeiture sentence.” Id. at 316 (internal quotation

marks and citation omitted).

      In support of its Motion to Amend Order of Forfeiture, the government has

filed a declaration of Deputy U.S. Marshal Mark Durig. From April 2014 to July

2017, Durig was assigned to this district as a Senior Inspector with the Asset

Forfeiture Division of the U.S. Marshals Service. Durig declares that Cook has not

attempted to make any payment toward his money judgment. When Cook failed to

respond to a letter advising him to make payment, the government entered him into

the TOP, which captured his state tax return. Durig further declares that he

attempted to identify substitute assets that could be forfeited in order to satisfy the

money judgment, but he did not locate any real estate, vehicles, or other substantial

assets owned by Cook.

      Durig states that he has “performed an updated investigation of Norwood

COOK’s assets, which confirms he has not acquired any assets since 2014. This is

consistent with COOK’s statements in his recent filings indicating he has no

significant assets.” Durig Decl. ¶ 9, ECF No. 72-1. According to Durig, “the




                                          -6-
 Case 5:02-cr-30087-JPJ Document 73 Filed 11/19/20 Page 7 of 7 Pageid#: 311




$2,000,000 in proceeds from COOK’s crime cannot be located upon the exercise of

due diligence.” Id. ¶ 11.

      Cook has presented no evidence to dispute the facts set forth in Durig’s

declaration. I find that the government has proven that as a result of Cook’s actions,

the $2,000,000 in proceeds traceable to his crime cannot be located upon the exercise

of due diligence, in satisfaction of § 853(p)(1)(A).         Cook contends that the

government has not shown any act or omission by him that caused the $2,000,000

to be unlocatable, but I disagree. Cook admitted that $2,000,000 represented the

proceeds of his crime, and he now admits that he did not possess $2,000,000 at the

time of his arrest or sentencing and does not possess it now. Without any evidence

to the contrary, the only logical conclusion is that the property cannot be located due

to some act or omission of Cook. I am therefore required to order the forfeiture of

substitute assets. 21 U.S.C. § 853(p)(2) (stating that “the court shall order the

forfeiture of any other property of the defendant, up to the value of any property

described in subparagraphs (A) through E of paragraph (1), as applicable”).

                                         III.

      For the foregoing reasons, it is ORDERED that the Request for

Reconsideration, ECF No. 65, is DENIED.

                                                ENTER: November 19, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge
                                          -7-
